Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered June 5, 1996, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to consecutive terms of 22 years to life, unanimously affirmed.
Defendant’s Dunaway motion was properly denied without a hearing. No factual issue was raised in his moving papers, which were devoid of facts and consisted of conclusory “boilerplate” allegations applicable to any case (see, People v Mendoza, 82 NY2d 415; People v Lomax, 50 NY2d 351, 357). Moreover, defendant failed to address the information available to him concerning his arrest (see, People v Maldonado, 251 AD2d 79). We note that defendant was already under arrest in police custody on an unrelated charge at the time he gave a statement pertaining to the crimes at bar, but his motion did not challenge the lawfulness of that arrest.
The trial court properly admitted evidence of the commission of uncharged drug crimes by defendant to provide the jury with a thorough understanding of defendant’s relationship with the prosecution witnesses, and more precisely, why defen*10dant would speak freely to those witnesses about having committed the murders (see, People v Williams, 240 AD2d 213, lv denied 90 NY2d 1015; People v Bernard, 224 AD2d 192, 193, lv denied 88 NY2d 964).
The prosecutor’s reference to the victims having received the “death penalty” from defendant, while improper, was not sufficiently prejudicial to warrant reversal. Defendant’s remaining challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find them to be largely responsive to defendant’s summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976), and that in any event there was no pattern of inflammatory remarks or egregious conduct (see, People v D’Alessandro, 184 AD2d 114, 118-119, Iv denied 81 NY2d 884).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.